Citation Nr: 0517332	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  99-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The veteran had active service from June 1941 to July 1945.  
During this service in the Army, he participated in the 
Tunisian, Rome-Arno, and Algerian/Moroccan campaigns.  For 
his service, he received the Silver Star and Purple Heart 
Medals.  He died on November [redacted], 1998; the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO 
denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's death and for 
dependency and indemnity compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1318.  The appellant 
disagreed solely with the denial of DIC benefits under 
section 1318, and this appeal ensued.  

In January 2001, the Board denied the claim, though that 
decision was vacated by a July 2001 Order of the United 
States Court of Appeals for Veterans Claims (Court) in light 
of the enactment of the Veterans Claims Assistance Act of 
2000.  The Court remanded the claim to the Board, which in 
turn remanded the claim to the RO in September 2003.  The RO 
has readjudicated the claim and it is returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  The veteran was service-connected for a left eye 
disability, but he was not service-connected for a right eye 
disability.  

2.  In June 1988, the veteran's right eye uncorrected visual 
acuity was finger counting at six feet; the right fundus 
appeared to be normal on examination.  

3.  In June 1989, the veteran's right eye uncorrected visual 
acuity was hand motion only at one foot; the right fundus 
appeared to be normal on examination.  

4.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that he was so rated for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.  

5.  The appellant did not specifically allege clear and 
unmistakable error (CUE) in a prior final VA determination.  


CONCLUSION OF LAW

The criteria for a grant of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. §§ 3.22, 3.383, 3.400, 4.79, 
4.80, 20.1106 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The evidence of record shows that the veteran was discharged 
from active military duty in July 1945.  He was granted 
service connection for chorioretinitis of the left eye with a 
30 percent evaluation assigned effective in July 1945.  In 
August 1989, the RO assigned the disability a 100 percent 
rating pursuant to 38 C.F.R. § 3.383, effective June 22, 
1989.  During his lifetime, the veteran did not appeal the 
assignment of that effective date.  
On November [redacted], 1998, the veteran died.  The death 
certificate listed the immediate cause of death as 
respiratory failure and the underlying cause of death as 
chronic obstructive pulmonary disease (COPD).  At the time of 
his death, he was in receipt of service-connected 
compensation benefits for the following disabilities: 
chorioretinitis of the left eye without light perception and 
nonservice-connected right eye without light perception (100 
percent disabling, from June 22, 1989); degenerative disc 
disease of the lumbar spine (60 percent, from July 17, 1990); 
fecal incontinence (30 percent, from July 17, 1990); fracture 
of the right ileum (noncompensable); status post 
hemorrhoidectomy scar (noncompensable); and status post 
inguinal hernia repair asymptomatic scar (noncompensable).  
In short, he had received 100 percent service-connected 
compensation benefits since June 22, 1989, nine years and 
about five months prior to his death.  

The appellant filed this claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318 in January 1999.  DIC benefits may be 
awarded to a surviving spouse upon the service-connected 
death of the veteran.  38 U.S.C.A. § 1310 (West 2002).  If 
the veteran's death is not determined to be service connected 
(or where, as here, the appellant does not dispute the denial 
of service connection for the cause of the veteran's death), 
a surviving spouse may still be entitled to DIC benefits.  
Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), such benefits 
are payable to the surviving spouse of a "deceased veteran" 
in the same manner as if the death were service-connected.  A 
"deceased veteran" for purposes of this provision is 
defined as a veteran who died not as the result of his own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-connected 
disabilities must have been either continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  The 
total rating may be schedular or based on unemployability.  
38 C.F.R. § 3.22.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Veterans Appeals (the 
predecessor to the United States Court of Appeals for 
Veterans Claims) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).  

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as an additional 
basis for establishing eligibility.  

Further judicial action has refined the interpretation of the 
law and regulation governing DIC benefits under section 1318.  
In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  In National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. § 
3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.  

In response to the Federal Circuit's rulings in Hix and NOVA 
I, VA amended 38 C.F.R. § 20.1106 on April 5, 2002, to 
provide that there would be no "hypothetical" 
determinations under 38 U.S.C.A. § 1311(a) on the question as 
to whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening "hypothetical entitlement" claims.  
Id. at 1379-80.  

In this case, the Board finds that the criteria for DIC under 
the provisions of 38 U.S.C.A. § 1318 are not met.  That is, 
the veteran, who died many years after his separation from 
service, had no service-connected disabilities rated as 100 
percent disabling for at least 10 years immediately preceding 
his death.  As noted above, the veteran first received a 
combined rating of 100 percent on June 22, 1989.  The 
evidence of record at the time included a VA eye examination 
in June 1988 showing the right eye had "a visual acuity of 
counting fingers at six feet with no correction, but this 
cannot be improved."  The right fundus was normal.  The 
veteran testified at the May 1989 personal hearing held at 
the RO that, during the June 1988 VA eye examination, he was 
able to see three fingers.  See Hearing Transcript p. 2.  He 
further testified he was able to see the hearing officer 
sitting there, but he could not see his facial features.  See 
Hearing Transcript p. 6.  A subsequent VA eye examination on 
June 22, 1989, revealed the veteran's right eye uncorrected 
visual acuity was hand motion only at one foot; the right 
fundus appeared to be normal on examination.  In the absence 
of enucleation or serious cosmetic defect, the maximum rating 
where loss of vision in one eye only is service connected and 
the veteran is not blind in the other eye is 30 percent.  38 
C.F.R. §§ 4.80, 4.84a, Code 6070.  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye, unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  38 C.F.R. § 4.80.  

The application of the rating schedule regarding measuring 
visual acuity is rather mechanical, similar to that relied on 
in evaluating hearing loss.  Given the status of the 
veteran's vision in June 1988, a higher rating than 30 
percent would have required greater impairment of visual 
acuity than was demonstrated during the June 1988 VA eye 
examination.  A 100 percent evaluation required a 
demonstration of an inability to recognize test letters at 
one foot, or an inability to perceive objects, hand movements 
or counting fingers at three feet.  38 C.F.R. § 4.79.  This 
level of disability was not demonstrated in the evidence of 
record until the June 22, 1989, VA eye examination.  

The increased evaluation was effective from that date 
because, under 38 C.F.R. § 3.400, the effective date of an 
evaluation and award of compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  Here, the veteran had applied for an increase 
in April 1988.  His claim was denied in July 1988 following a 
VA examination showing that he did not meet the requirements 
under the regulations for an increase.  The veteran filed 
what the RO construed as a notice of disagreement on December 
8, 1988.  Following additional procedural development and 
another VA examination which demonstrated that a 100 percent 
rating was warranted, the RO granted the benefit and awarded 
it to the veteran as of the date it was first ascertainable 
that there was an increase to his disability-the date of the 
second VA examination.  This scenario was proper and falls 
within the regulatory guidelines for the effective date 
assignments under 38 C.F.R. § 3.400.  

To prevail in this case, the appellant must show that the 
veteran's vision merited a 100 percent rating before November 
[redacted], 1988, (10 years prior to his death), or that the veteran 
had made a claim for benefits before that date.  The problem 
here is that the record contains neither a claim after the VA 
examination of June 1988 (which showed that the veteran did 
not merit a 100 percent rating at that time) nor medical 
evidence demonstrating that he merited a 100 percent increase 
of record before November [redacted], 1988.  

Even if the Board were to interpret the notice of 
disagreement filed by the veteran on December 8, 1988, to be 
a "new claim," the effective date would be figured under 
38 C.F.R. § 3.400 (o)(2) which states [that] disability 
compensation [will be the] [e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  In this hypothetical 
scenario, the effective date would be the date of the notice 
of disagreement on December 8, 1988.  As noted earlier, the 
veteran passed away on November [redacted], 1998.    Even under this 
more favorable hypothetical scenario, the claim would fail as 
the veteran would have been rated as 100 percent disabled for 
less than the 10 years required.  

Based on this adjudicatory history, at the time of the 
veteran's death on November [redacted], 1998, the 100 percent rating 
had been in effect for just less than 10 years.  A 100 
percent rating was established many years after his discharge 
from service and the provisions regarding a continuous 100 
percent rating for at least five years from the date of the 
veteran's separation from service do not apply in this case.  
Therefore, the veteran is not a "deceased veteran" as defined 
in 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  Under these 
circumstances, the appellant's claim must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).

The Board acknowledges that the appellant generally argues 
that the veteran was totally disabled for many years.  
However, it is emphasized that the RO adjudicated the 
veteran's claims for increased service-connected disability 
rating in October 1990.  In this rating action, the 100 
percent scheduler evaluation was based on the VA examination 
of June 22, 1989.  The veteran did not submit a notice of 
disagreement with this finding, and the rating decision 
became final.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. § 20.200 (2004).  To the extent the appellant argues 
that the veteran had a service-connected disability that 
would have been evaluated as 100 percent disabling, or a 
totally disabling condition that would have been established 
as service connected, for at least 10 years before his death 
if a claim had been filed, such an allegation is tantamount 
to a "hypothetical claim" for entitlement, which is excluded 
from consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, 
the appellant's appeal is denied.  

The RO received the appellant's claim for DIC benefits in 
December 1998 and much of the evolution of the analysis for 
38 U.S.C.A. § 1318 claims occurred after receipt of her 
claim.  Generally, where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, in this 
case, the Board finds that this general rule is not for 
application.  As discussed above, the Federal Circuit found 
that VA's actions in amending the regulations in question was 
interpretative, rather than substantive, in nature.  That is, 
the amendments clarified VA's earlier interpretation of the 
statute, which was to bar "hypothetical entitlement" claims.  
NOVA I, 260 F.3d at 1376-77.  In addition, the Federal 
Circuit found that VA was not bound by the prior Court 
decisions, such as Green and Cole, that construed 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22 in a way antithetical to the 
agency's interpretation and was free to challenge them 
through administrative rulemaking.  Id. at 1374.  Thus, to 
the extent there has been any change in the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but rather 
clarified those rights.  Therefore, Karnas is not applicable.  

The appellant could have argued CUE in a prior rating 
decision under 38 U.S.C.A. § 1318(b), through she has not 
made such an allegation.  CUE is "the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40 
(1993).  CUE requires more than a disagreement on how the 
facts are weighed or evaluated; the appellant must show that 
the correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).  In order for a 
valid CUE claim to be raised, the appellant must allege with 
some specificity what the alleged error is.  Unless such 
error is patently clear and unmistakable, the appellant must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Bielby 
v. Brown, 7 Vet. App. 260, 269 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993); see Eddy v. Brown, 9 Vet. App. 52; 57 
(1996).  The appellant has not alleged that there was CUE in 
any previous final rating decisions pertaining to the 
veteran, nor has she alleged with any specificity an error of 
law or fact in a final rating decision.  As the appellant has 
not raised the issue of CUE in a final rating decision, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the 38 U.S.C.A. 
§ 1318 analysis.  

In light of the evidence or record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the appellant's DIC 
claim.  Although the result of this adjudication is adverse 
to the appellant, the Board empathizes with the her 
circumstances, given that her husband's death came just 
months before the 10-year mark after which she could have 
qualified for DIC benefits under section 1318.  No provision 
of law or regulation, however, permits the establishment of 
the benefit sought on appeal given the facts in this case.  

II.  Duty to Notify and Assist

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)),; see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini II, the 
Board finds any defect with respect to the VCAA notice 
requirement in this case to be harmless error for the reasons 
specified below.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim by letter dated in April 
2004.  Additionally, it has sent her a statement of the case 
in June 1999 and a corrected statement of the case in August 
1999.  After the Court vacated and remanded the Board's 
initial denial of the claim in a January 2001 decision, the 
Board remanded the claim in September 2003 for readjudication 
by the RO.  The RO readjudicated the claim and issued a 
supplemental statement of the case in August 2004 that 
informed her of the evidence considered, the legal criteria, 
and the analysis of the claim, including identification of 
elements for which evidence was deficient.  
By these communications, VA has informed the appellant of the 
evidence necessary to substantiate the claim.  The RO 
notified the appellant of the need for information or 
evidence concerning the connection to the veteran's death of 
service-connected disabilities.  In response, the appellant 
identified sources of treatment, and records from these 
sources are associated with the claims file.  The appellant 
has been informed of the information and evidence not of 
record that is necessary to substantiate the claim, of the 
information and evidence he was expected to provide, of the 
information and evidence that VA would seek to obtain, and of 
the need to provide any information and evidence in his 
possession pertinent to the claim.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the appellant 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

The evidence of record includes the service medical records, 
VA clinical and treatment records, private clinical record, 
submissions from the appellant, and submissions of the 
veteran during his lifetime.  A VA examination is not 
necessary in this case, for the context of the claims file in 
1989 and the evidence then available is of import to the 
appellant's claim under section 1318.  A VA examination or 
opinion would add no additional information or evidence to 
assist in adjudicating this claim.  The appellant has not 
identified any additional information or evidence necessary 
to substantiate the claim.  There is no reasonable 
possibility further assistance might substantiate the claim.   
See 38 U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) 
(2003).  On appellate review, there are no areas in which 
further development is needed.  


ORDER

The claim for dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


